Broadfoot, J.
This case was presented with the case of State v. Industrial Comm., ante, p. 472, 90 N. W. (2d) 397, both in the circuit court and before this court. The facts are similar. Here the employee was going to work at her place of employment upon premises owned and controlled by the university upon the roadway provided by the university therefor. She was proceeding by her usual route and in a direct way to Agriculture Hall. She was upon that portion of the campus devoted to the activities of the College of Agriculture with which she was associated. The decision in the companion case controls our determination here.
By the Court. — Judgment affirmed.